SUPPLEMENTAL JUDGMENT

On October 5, 2000, this court granted summary enforcement of a July 8, 1999, decision and order of the National Labor Relations Board (the “Board”) in which the Board had found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein. That judgment of enforcement required the respondent, inter alia, to offer reinstatement to certain discharged employees and to make them and two employment applicants whole for the loss of earnings and other benefits suffered as a result of the unlawful labor practices. See NLRB v. James M. Ward, No. 00-1346, 2000 WL 1529814 (6th Cir. Oct.5, 2000).
Following the entry of judgment, the Regional director issued a compliance specification and notice of hearing, alleging the amount of backpay due the affected employees and applicants. The respondent did not file an answer and the Board issued a supplemental decision and order on August 27, 2001, setting forth the amount of backpay due each employee or applicant. See James M. Ward, Case No. 9-CA-36510, 2001 WL 991543 (Aug. 27, 2001).
The Board now applies to this court for summary enforcement of its supplemental decision and order. The respondent has not filed an answer. Under these circumstances, we conclude the board is entitled to the relief sought. See 29 U.S.C. § 160(e).
It therefore is ORDERED and ADJUDGED that the Board’s supplemental decision and order is hereby enforced. The respondent, James M. Ward, an individual doing business as Mid-South Construction, its officers, agents, successors, and assigns, shall make whole the individuals named below by paying them the amounts following their names, plus interest accrued to the date of payment and minus tax withholdings required by federal and state laws:
Donald Huff $ 337.50
Steve Montoney 216.00
Charles E. Dolen 216.00
Charles E. Dolen, Jr. 216.00
Michael Jessee 216.00
Stephen R. Conley 216.00
Roger Damron 216.00
Lester Murray 162.00
Timothy D. Kirk 162.00
John F. Moore 162.00
Greg Damron 162.00
Joe Brumfield 256.00
Andrew Land 256.00
TOTAL $2,793.50